department of the treasury internal_revenue_service se t ep ral ts uniform issue list ed legend ira x amount a date date company a dear nak ek kkk kkk ake this is in response to a request submitted on your behalf by your authorized representative dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 d of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you have not attained age ira x which was maintained by company a you represent that a distribution was made from ira x and that the distributed_amount was not invested in an ira as you intended this distribution was made on date and totaled amount a you had an individual_retirement_arrangement ira you assert that your failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 d was due to the actions of a financial representative of company a and your lack of knowledge regarding the investment of the distribution a financial representative of company a effectuated a distribution on date company a discovered the distribution on or before date company a notified you when they discovered that the above-referenced financial representative had used the distributed funds for his own benefit and contrary to your intention that amount a remain in an ira you and company a have entered into a settlement agreement pursuant to which company a is holding funds totaling amount a for your benefit ve page pending the service’s response to this ruling_request you seek a ruling waiving the day period to roll over amount a based on the facts and representations stated above the following rulings are requested you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 d of the code regarding amount a you request a ruling the internal_revenue_service allow a reasonable amount of interest accrued during the distributed period related to amount a to be rolled over sec_408 d of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 d of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 d b of the code provides that sec_408 d does not apply to any amount described in sec_408 d a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 d d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover provisions of sec_408 d do not apply to any amount required to be distributed under sec_408 a kkk page sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d i of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred with respect to your first ruling_request the information presented and documentation you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by the unauthorized use of the ira x distribution totaling amount a therefore pursuant to sec_408 d of the code the service hereby waives the 60-day rollover requirement with respect to distribution totaling amount a from ira x you are granted a period of days from the issuance of this ruling letter to contribute into a rollover ira provided all other requirements of sec_408 d of amount a the code except the 60-day requirement are met with respect to such contribution contributing amount a into one or more iras described in code sec_408 will be considered a rollover_contribution within the meaning of sec_408 d of the code with respect to your second ruling_request waiver of the 60-day requirement allows for a rollover of the amount distributed from the qualified_plan or qualified retirement account but does not allow for the rollover of interest accrued during the distributed period therefore pursuant to sec_408 d a of the code in response to your second ruling_request the service concludes as follows a reasonable amount of interest accrued during the distributed period with respect to amount a may not be rolled over and the contribution of said interest into one or more iras described in code sec_408 will not constitute a tax-deferred rollover within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent kak page pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc wae
